EXHIBIT 10.6 1180 BUILDING AT HEADQUARTERS AT GATEWAY LAKE LEASE AGREEMENT 1180 SW 36th Ave. Suite 204 Pompano Beach, FL 33069 Term – Thirty-Eight Months Commencing November 1, 2007 Terminating December 31, 2010 THIS LEASE AGREEMENT made and entered into this 6th Day of November, 2007, by and between CONECA PROPERTIES, L.C., a Florida Limited Liability Company, having its office at 210 N. University Drive, Suite 212, Coral Springs, FL 33071 (hereinafter referred to as “Landlord”), and SecuRed Financial Network, Inc., a Nevada Corporation, having its office at 1ve., Suite 204, Pompano Beach, FL 33069 (hereinafter referred to as “Tenant”). WITNESSETH: In consideration of the rents, covenants and agreements herein, Landlord does hereby lease to Tenant and Tenant hereby leases from Landlord upon terms, provisions and conditions herein, the real property hereinafter described. ARTICLE I DESCRIPTION OF PROPERTY, TERMS AND USE 1.1Description of Property. Landlord leases to Tenant a portion of the real property (“Premises”) in the development known as the Headquarters at Gateway Lake and specifically identified as 1th Avenue, Pompano Beach, Florida (hereinafter referred to as the “Leased Premises”) reflected on the legal description attached hereto as Exhibit “A” and made a part hereof 1.2“Premises” shall mean the suite of offices located within the Building and outlined on the floor plan attached to the Lease as Exhibit "B" and made a part hereof, known as Suite #204. The Premises are stipulated for all purposes to have a floor area of approximately 1,119 rentable square feet, which includes any portion of the “Common Areas” allocated to the Premises. 1.3Term. Tenant is to have the Leased Premises being described subject to the terms and conditions hereof for a term of Thirty-Eight Months, commencing on November 1, 2007 which shall be known as the "Commencement Date". In the event the lease begins after November 1, 2007, January 2008 rent shall be prorated. 1.4Use. The Leased Premises shall be used and occupied by Tenant solely for the purpose of a business office and for no other purpose without Landlord's express written consent. 1 CONECA Properties LLC - Office Lease- continued ARTICLE II RENT 2.1Base Rental. In consideration of the leasing of the aforesaid premises, Tenant does hereby covenant and agree with Landlord to paybase rent as follows: Timeframe R.S.F. Rate Timeframe Monthly Sales Tax Mon w/tax Nov 1, 2007 - Dec 31, 2008 1,119 Free Free Free N/A Free Jan 1, 2008 - Oct 31, 2008 1,119 $13.50 $15,106.50 $1,258.88 $75.54 $1,334.42 Nov 1, 2008 - Oct 31, 2009 1,119 $14.18 $15,867.42 $1,322.29 $79.34 $1,401.63 Nov 1, 2009 - Oct 31, 2010 1,119 $14.89 $16,661.91 $1,388.50 $83.31 $1,471.81 Nov 1, 2010 - Dec 31, 2010 1,119 $15.64 $2,916.86 $1,458.43 $87.51 $1,545.94 In addition to the monthly base rent, Tenant will be assessed for all months of the Lease Agreement, a pro rata share equal to its pro rata share of the building for all Basic Operating Expenses(BOE), also known as Common Area Maintenance Items (CAM), estimated at $8.34 per square foot for Year 2007, adjusted at the begining of each calander year Year 2008 and annually thereafter: Suite 204 R.S.F. Rate Monthly Sales Tax Mon w/Tax BOE/CAM Yr2007 1,119 $8.34 $ 777.71 $ 46.67 $ 824.38 All rental and CAM plus applicable state sales tax on both reserved and agreed to be paid under this Lease shall be paid in lawful currency of the United States of America. Except as otherwise provided in this Lease, rental payments called for hereunder shall be made to Landlord without notice, demand, set-off or deduction at the place specified by Landlord from time to time in writing. Tenant shall deposit, upon Lease Execution, the First Month Rent (January 2008) of $2,158.80. Tenant shall establish an account for electric service with FPL for the demised premises on or before November 5, 2007 or upon move-in and is is solely responsible for payment of accounts. 2.2Tenant's Share of Basic Operating Expenses (a)The term "Basic Operating Expenses" will include operating costs, taxes and association assessments for the building and common area. (b)The term "Common Area" shall mean all real or personal property owned by the Landlord for the common, non-exclusive use of the Landlord, the Tenant and their employees, guests and invitees including, but not limited to sidewalks, landscape areas, lighting, delivery areas, parking areas, entrance and lobby areas, security, elevators, stairways, hallways shared by more than one tenant and all lavatories shared by more than one tenant. (c)The term "Operating Costs" shall mean the operating expenses of the building and all expenditures by Landlord to maintain the building, parking and related facilities, and such additional facilities in subsequent years as may be determined by Landlord to be necessary in accordance with sound and reasonable practices for facilities of a like kind and character. All operating expenses shall be determined on an accrual basis in accordance with generally accepted accounting principles which shall be consistently applied. Such operating expenses shall include all expenses, costs and disbursement of every kind and nature which Landlord shall pay or become obligated to pay because or in connection with the ownership, operation and maintenance of the building, including, but not limited to, the following: (1)Wages and salaries of all employees engaged in direct operation and maintenance of the building, employer's social security taxes, unemployment taxes or insurance, and any other taxes which may be levied on such wages and salaries, the cost of disability and hospitalization insurance and pension or retirement benefits for such employees; 2 CONECA Properties LLC - Office Lease- continued (2)All supplies and materials used in the operation and maintenance of the building; (3)Cost of all utilities for the common areas of the building, including the cost of water, lighting, air-conditioning and ventilating, but excluding the cost of electricity for the tenants' premises; (4)Cost of all maintenance and service agreements for the building, the equipment therein and grounds, including janitorial service, security service, landscape maintenance, alarm service, window cleaning and elevator maintenance; (5)Cost of all insurance relating to the building, including casualty and liability insurance applicable to the building, Landlord’s personal property used in connection therewith and rent insurance. (6)All taxes and assessments and governmental charges, whether federal state, county or municipal and whether they be by taxing districts or authorities presently taxing the Leased Premises or by others, subsequently created or otherwise, and any other taxes and assessments attributable to the Building or its operation excluding, however, Federal and State taxes on income and ad valorem taxes on Tenant's personal property and on the value of tenant leasehold improvements to the extent that the same exceeds standard building allowances; (7)Cost of repairs and general maintenance (excluding such repairs and general maintenance paid by insurance proceeds or by Tenant and other third parties and alterations attributable solely to tenants of the building other than the Tenant); (8)Legal expenses, accounting expenses and management fees incurred with respect to the building; (9)Costs incurred in compliance with new or revised federal or state laws or municipal ordinances or codes or regulations promulgated under any of the same; (10)Amortization of the cost of installation of capital investment items which are primarily for the purpose of reducing (or avoiding increases in) operating costs or which may be required by governmental authority. All such costs shall be amortized over the reasonable life of the capital investment items with the reasonable life and amortization schedule being determined in accordance with generally accepted accounting principles and in no event to extend beyond the reasonable life of the building. In the case of installations for the purpose of reducing (or avoiding increases in) operating costs, Landlord she upon request, provide Tenant a cost justification therefor; (11)The Tenant recognizes the Leased Premises are subject to certain protective covenants and restrictions for Headquarters at Gateway Lake Business Park Association, Inc. Said Association has been formed to enforce the declarations and operate and maintain the common areas referred to therein. The Tenant agrees to pay as part of its proportionate share of operating costs, all maintenance or other assessments imposed by the Association on the Landlord as owner of the building as provided in the Declaration. Basic Operating Costs shall not include (i) expenditures classified as capital expenditures for Federal income tax purposes (except as set forth in Section 2.2(c)(10)), (ii) costs for which Landlord is entitled to specific reimbursement by Tenant, any other tenant of the building, or any other third party, (iii) costs of initial construction of the building (iv) cost of renovating or modifying space in the building for lease to other tenants, (v) leasing commissions, ground rentals, and all non-cash expenses (including depreciation), and (vi) debt service on any indebtedness secured by the building. 3 CONECA Properties LLC - Office Lease- continued (d)The Tenant's proportionate share of Basis Operating Expenses shall be paid to Landlord on the first day of each month along with basic rent in an amount equal to one-twelfth (1/12) of the Landlord's estimate of Tenant's proportionate share of same. Tenant's share of the Operating Expenses shall be in the same proportionate amount as the ratio determined by the gross leaseable area of the Premises (which includes any portion of the Common Areas allocated to the Premises) over the gross leaseable area of the Building. In the event the Building is less than ninety-five percent (95%) occupied during any year of the Term of the Lease, an adjustment shall be made in computing Operating Expenses for such year so that Operating Expenses shall be computed as though the Building had been ninety-five percent (95%) occupied during such year. (e)Landlord shall furnish Tenant a budget for taxes and operating expenses setting forth Landlord's estimates of such amounts for the coming year. Said budget will be submitted to Tenant by January 31st of each year or as soon thereafter as possible. For leases commencing during the initial year of occupancy of the Leased Premises, a budget will be furnished for the period from commencement of this lease. (e)Within 120 days after the end of each calendar year, or as soon thereafter as possible, Landlord shall furnish to Tenant an operating statement showing actual taxes and operating expenses incurred for the preceding year and an appropriate cash adjustment shall be made between Landlord and Tenant to reflect any difference between payments made based upon the estimated costs and the actual costs. Payment of the amount due either party (Landlord or Tenant) shall be made within ten (10) days following furnishing of the Operating Statement Provided, further, however, that if within a calendar year there shall be collective increases in the taxes or operating expenses which exceed ten (10%) percent of the estimated budget, the Landlord may, at its option, adjust the budget for the remaining portion of the year to reflect such change so as to more accurately reflect costs and prevent a large variance between the estimated budget and actual expenses paid. (g)Accounting Review. Tenant, at its sole expense, shall have the right, upon giving reasonable notice, to review Landlord's records relating to any increased or additional costs payable hereunder for the Building. Request for review shall be given by Tenant to Landlord no later than 60 days from the date Tenant receives actual budget from Landlord. After sixty days from date of receipt, if Landlord receives no request, budget shall be considered final. ARTICLE III LANDLORD'S SERVICES 3.1Services to be furnished by Landlord. Landlord shall use its best efforts to furnish Tenant, subject to the Building Rules and Regulations (hereafter defined) and Tenant's performance of its obligations hereunder, the following services: (a)Maintenance of the heating, ventilation and air conditioning system serving the premises. Tenant is responsible for electric charges for the air conditioning system and other electric usage in Tenant's premises. Landlord furnishes air conditioning and heating in the common areas. (b)Hot and cold water at those points of supply provided for lavatory and drinking purposes only. (c)Janitor service in and about the building and the Leased Premises five (5) days per week, and periodic window washing; however, Tenant shall pay, as additional rent, the additional costs attributable to the cleaning of improvements within the Leased Premises other than building standard improvements, including any costs for cleaning areas used for serving or consumption of food or beverages, data processing or reproduction operations. 4 CONECA Properties LLC - Office Lease- continued (d)Elevators for access to and egress from the Leased Premises and the building twenty-four (24) hours a day, seven (7) days a week. (e)Electricity for all common areas and parking areas. (f)Replacement of fluorescent lamps building, standard light fixtures installed by Landlord and incandescent bulb replacement in all public areas. (g)Landlord shall supply, upon Lease inception, Keys for the Suite entrance (demised premises) door(s), and Building System Access Cards as follows: Four Suite entrance door keys, and Four Building Access Pass Cards to be provided at no cost. Any additional suite entrance keys, Access Pass cards and Restroom Keys will be provided to Tenant upon written request and at Landlord’s customary rate. Emergency locksmith services, such as changing access locks or pass card deactivation, will be provided at Locksmith’s prevailing emergency rates and availability to perform such services on short notice. 3.2Failure by Landlord to any extent to furnish such services or any cessation thereof of Landlord shall not render Landlord liable in any respect for damages to either person or property, nor be construed as an eviction of Tenant nor work an abatement of rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof. Should any of such services be interrupted, Landlord shall use reasonable diligence to restore same promptly, but Tenant shall have no claim for rebate of rent or damages or eviction on account thereof. 3.3Tenant shall pay directly to the utility providing service monthly, as billed, such charges as may be separately metered to Tenant for any electric services utilized by Tenant. It is expressly understood it is the Tenant's responsibility to make application to the appropriate utility service for required service and to make any deposit required by the utility for such service in sufficient time to allow utility company to provide service on date required. Failure to have such utility service available win not extend the date upon which the lease term begins or when rental payment commences. ARTICLE IV PREPARATION OF PREMISES 4.1Landlord shall make those improvements completed and prepared for Tenant's occupancy in accordance with the agreed upon plans and specifications between Landlord and Tenant attached hereto and made a part hereof. The facilities, material and work to be furnished, will be performed by the Landlord at his expense and hereinafter referred to as "Standard Improvements". Any other facilities, material or work undertaken by or for the account of a tenant over and above standard work will be "Special Work". 4.2The premises shall be deemed ready for occupancy on the date on which standard work shall have been substantially completed notwithstanding the fact that minor or insubstantial details of construction or adjustment remain to be performed, the non-completion of which does not materially interfere with Tenant's use of the premises. Any such minor items not completed or requiring adjustment will be itemized on a punch list and Landlord will utilize his best efforts to complete such items promptly. It is expressly understood that the correction, completion or adjustment of punch list items or corrections or adjustment required by the Landlord under any warranties hereunder do not constitute a valid reason for withholding of rental or any other payments due hereunder. Completion of the work required by Landlord shall be delayed due to any act or omission of the Tenant including delays due to changes or additions requested of Landlord, delays in Tenant submission of plans or other information or in giving required approvals or authorizations; or due to additional time needed, for the completion of any special work by or for the Tenant then the premises shall be deemed ready for occupancy on the date they would have been ready but for such delay and rent and other payments shall commence as of such earlier date. 5 CONECA Properties LLC - Office Lease- continued ARTICLE V REPAIR AND MAINTENANCE 5.1Landlord warrants for a period of one (1) year from date of issuance of a Certificate of Occupancy or the occupancy of the Tenant, whichever occurs earlier, all standard work in Tenant's premises against any defects due to faulty material, equipment or workmanship which warranty shall apply to work done by subcontractors as well as to work done by direct employees of the Landlord. 5.2Except as specifically provided during the warranty period set forth in Section 5.1, Landlord shall not be required to make any improvements or repairs or alterations whatsoever to the Leased Premises except as may be required to the corridors and common areas and to the equipment used to provide the services set forth in ARTICLE III. Tenant shall promptly give Landlord written notice of any damage in the leased Premises. This Section 5.2 shall not apply in the case of damage or destruction by fire or other casualty, which event is covered elsewhere in this Lease. 5.3The builder's warranty which is given in this ARTICLE is in lieu of and cancels any undertaking or duty by Landlord to make statements to Tenant of facts affecting the value of the property, if any such duty now or at a later date is found by a court to exist. ARTICLE VI TENANT CARE AND REPAIR 6.1Tenant shall maintain the Leased Premises in a clean, attractive condition and shall be responsible for all repairs within the Leased Premises, except as specifically provided in ARTICLE V hereof. ARTICLE VII LATE PAYMENTS 7.1Tenant agrees to timely pay all rents and sums provided to be paid to Landlord hereunder at the times and in the manner herein provided and to occupy at all times the Leased Premises. If any minimum annual rent or other payment required under this Lease remains unpaid for ten (10) days after the date on which it is due, a service charge equal to the amount of ten (10%) percent of the amount overdue may be charged by the Landlord for the purpose of defraying the additional expenses incident to the handling of such overdue amount. If tenant should fail to pay any payment owing from Tenant to Landlord pursuant to this Lease, such unpaid amounts shall bear interest from the due date hereof to the date of payment at the rate of one and one-half percent (1 1/2%) per month or the highest rate permitted by law. In the event that any check, bank draft, order for payment or negotiable instrument given to Landlord for any payment under this Lease shall be dishonored for any reason whatsoever not attributable to Landlord, Landlord shall be entitled to make an administrative charge to Tenant of Twenty-Five and 00/100 ($25.00) Dollars. ARTICLE VIII HOLDING OVER 8.1If Tenant should remain in possession of the Leased Premises after the termination of expiration of the term without the execution by Landlord and Tenant of a new lease, then Tenant shall be deemed to be occupying the Leased Premises as a tenant at sufferance, subject to all the covenants and obligations of this Lease and at a Daily Rental of twice the per day rental (“per day rental” shall include base rent and operating expense contributions) in effect immediately prior to such expiration or termination, computed on the basis of a thirty (30) day month, but such holding over shall not extend the terms. Tenant shall give Landlord at least thirty (30) days prior written notice of any intention to remove from the premises and shall be entitled to ten (10) days notice from Landlord in the event Landlord desires possession of the premises. 6 CONECA Properties LLC - Office Lease- continued ARTICLE IX ALTERATIONS ADDITIONS, & IMPROVEMENTS 9.1Tenant will make no alteration, change, improvement, repair, replacement or addition to the Leased Premises without the prior written consent of Landlord. Tenant may remove its trade fixtures, office supplies and movable office furniture and equipment not attached to the building provided such removal is made prior to the termination or expiration of the term; Tenant is not then in default in the timely performance of any obligation or covenant under this Lease; and Tenant promptly repairs all damage caused by such removal All other property at the Lease Premises and any alternation or addition to the Leased Premises (including but not limited to wall-to-wall carpeting, drywall partitions, paneling or other wall covering) and any other article attached or affixed to the floor, wall or ceiling of the Leased Premises shall become the property of Landlord and shall be surrendered with the Leased Premises as part thereof at the termination of this Lease, without payment or compensation therefor. If, however, Landlord so requests in writing, Tenant will, prior to vacating the premises upon the termination or expiration of this Lease, remove any and all alterations, additions, fixtures, equipment and property placed or installed by it in the Leased Premises and will repair any damage caused by such removal. Tenant's personalty and equipment are and will be security for Tenant's obligations under this Lease. ARTICLE X ASSIGNMENT 10.1Tenant shall not assign this Lease nor any rights hereunder, nor let or sublet all or any part of the Leased Premises, nor suffer or permit any person or entity to use any part of the Leased Premises, without first obtaining the express written consent of Landlord, which consent Landlord may grant or withhold in its sole discretion. In determining whether to grant consent to the Tenant's sublet or assignment request, the Landlord may consider any reasonable factor. Landlord and Tenant agree that any one of the following factors, or any other reasonable factor, will be reasonable grounds for deciding the Tenant 's request: (i)Financial strength of the proposed sublessee/assignee must be at least equal to that of the existing tenant; (ii)Business reputation of the proposed sublessee/assignee must be in accordance with generally acceptable commercial standards; (iii)Use of the premises by the proposed sublessee/assignee; (iv)Use of the premises will not violate any other agreements affecting the premises, LANDLORD or other tenants. Should Landlord consent. to such assignment of the Lease, or to a sublease or all or any part of the Leased Premises, Tenant does hereby guarantee payment of all rent herein reserved until the expiration of the term hereof and no failure of Landlord to promptly collect from any assignee or sublessee, or any extension of the time for payment of such rents, shall release or relieve Tenant from its guaranty or obligation of payment of such rentsIn the event Landlord consents to Tenant subletting all or a portion of the Leased Premises any rent accruing to Tenant as the result of such subletting, which rent is in excess of the rent being paid by Tenant, and any other economic consideration received by or to be received by Tenant in connection with any subletting or assignment shall be paid to Landlord as additional rent. Any assignment by Landlord shall not relieve Tenant of its obligations hereunder. 7 CONECA Properties LLC - Office Lease- continued 10.2Landlord shall have the right to transfer and assign, in whole or in part, all of its rights and obligations hereunder, and in the building and property referred to, and upon any such transfer or assignment no further liability or obligation shall thereafter accrue against Landlord. ARTICLE XI CONTROL OF COMMON AREAS AND PARKING FACILITIES 11.1All automobile parking areas, driveways, entrances and exits thereto, and other facilities furnished by Landlord, including an parking area, truck way or ways, loading areas, pedestrian walkways, ramps, landscaped areas, stairways and other areas and improvements provided by Landlord for the general use, in common, of tenants, their officers, agents, employees, invitees, licensees, visitors and customers shall be at all times subject to such rules and regulations as the Landlord shall, from time to time establish, modify and enforce with respect to all such facilities and areas. Landlord will provide Tenant with unassigned parking spaces adjacent to building at a ratio of four (4) spaces per 1,000 rentable square feet of space leased by Tenant, at no cost to Tenant. Landlord grants the non-exclusive use of additional parking spaces in excess of the 4 spaces per 1,000 rentable square feet to Tenant as long as additional parking does not impact or inconvenience other Building tenantsIn the event of a parking problem as determined by Landlord at its sole discretion, Landlord may: (i) revoke additional parking in excess of 4 per 1,000 RSF; (ii) require Tenant to utilize off-site parking for additional parking; (iii) and Tenant shall encourage carpooling by Tenant’s employees. No overnight parking of company or employee vehicles is permitted. ARTICLE XII RULES AND REGULATIONS 12.1Tenant shall comply with all rules and regulations as may be applied by Landlord to all tenants of the building. Such rules and regulations will include but not necessarily be limited to those initial rules and regulations set forth in Exhibit "D" attached hereto which may, at the reasonable discretion of the Landlord, be subsequently modified. ARTICLE XIII RELOCATION 13.1If Landlord determines to utilize the Leased Premises for other purposes during the term, Tenant agrees to relocate to other space in the building designed by Landlord, provided such other space is of equal or larger size than the Leased Premises and has at least the same number of windows. Landlord shall pay all out-of-pocket expenses of any such relocation, including the expenses or moving and reconstruction of all Tenant furnished and Landlord-furnished improvements. In the event of such relocation, this Lease shall continue in full force and effect without any change in the terms or other conditions, but with the new location substituted for the old location set forth in this Lease. ARTICLE XIV FLOOR LOADS, NOISE, AND VIBRATION 14.1Tenant shall not place a load upon any floor of the Leased Premises which exceeds the load per square foot which such floor was designed to carry or which is allowed by law. Business machines and mechanical equipment belonging to Tenant which cause noise or vibrations that may be transmitted to the structure of the building or to the Leased Premises to such a degree as to be objectionable by Landlord shall, at the Tenant's expense, be placed and maintained by Tenant in settings of cork, rubber or spring-type vibration eliminators sufficient to eliminate such noise or vibration. 8 CONECA Properties LLC - Office Lease- continued ARTICLE XV LANDLORD'S INSURANCE 15.1At all times during the term of this Lease, the Landlord shall maintain all necessary insurance on the premises including property casualty insurance, loss of rent insurance, and comprehensive general liability insurance and such other insurance as Landlord may deem reasonably necessary or desirable to protect it against loss with respect to the Building or to protect it against claims which may arise out of the operation of the Building. The insurance maintained will also be subject to the requirements of any institutional first mortgagee. The insurance will be maintained in the name of the Landlord only and Temant shall have no rights in any policy or policies maintained by Landlord and shall not be entitled to be a named insured thereunder. The cost of this insurance will be included with the operating cost to be allocated to tenants in accordance with ARTICLE II - 2.2 of this Lease. 15.2Landlord and Tenant each waive any claim against each other for any damage to property subject to insurance. Each party agrees to obtain a waiver of subrogation from its insurance carrier permitting this waiver. ARTICLE XVI TENANT’S INSURANCE 16.1Tenant agrees to secure and keep in force and after the date Landlord shall deliver possession of the Demised Premises to Tenant and throughout the Lease Term, at Tenant 's own cost and expense, comprehensive general liability insurance with a limit of not less than $1,000,000.00 for injury or death to any person and $1,000,000.00 for any single occurrence, and with a limit of not less than $500,000.00 for property damage, occurring upon, in or about the Demised Premises, including water damage and sprinkler leakage legal liability if sprinklers are installed with the Demised Premises, or such greater amounts as may be reasonably required by Landlord from time to time in accordance with industry standards. Landlord and Landlord’s agent shall be named as an additional insured on the insurance policy. The original policy or a certificate thereof shall be delivered to Landlord prior to Tenant 's possession of the Demised Premises, and within 30 days prior to the expiration of such policy, and as often as any such policy shall expire or terminate, a renewal or replacement policy shall be procured and maintained by Tenant. Tenant’s insurance policy shall contain a provision that the insurer will give Landlord at least 30 days written notice prior to canceling, terminating, or reducing the amount of Tenant’s insurance, and that in the event of payment of any loss covered by such policy, Landlord shall be paid first by the insurance company for its loss. Said insurance policy shall contain a waiver of any subrogation rights against Landlord. ARTICLE XVII HOLD HARMLESS 17.1The Tenant covenants and agrees with Landlord that during the entire term of this Lease the Tenant will indemnify and save harmless the Landlord against any and all claims, debts, demands or obligations which may be made against the Landlord or against the Landlord's title in the premises arising by reason of any negligent acts or omissions of the Tenant, its officers, agents or employees in occupying the premises; and not any acts or omissions of the Landlord, its officers, agents or employees; and if it becomes necessary for the Landlord to defend any action seeking to impose any such liability, the Tenant will pay the Landlord all costs of court and reasonable attorneys' fees incurred by Landlord in such defense, in addition to any other sums which said Landlord may be called upon to pay by reason of a judgment or decree against the Landlord in the litigation in which such claim is asserted. 9 CONECA Properties LLC - Office Lease- continued 17.2Tenant shall keep and maintain the demised premises in compliance with, and shall not cause or permit the demised premises to be in violation of any federal, state or local laws, ordinances or regulations including, without limitation, those relating to zoning, building, occupational safety and health, industrial hygiene or to the environmental conditions on, under or about the demised premises, including but not limited to soil and ground water conditions. Tenant shall not use, generate, manufacture, store or dispose of, on, under or about the demised premises or transport to or from the demised premises any flammable explosives, radioactive materials, corrosives or acids, including without limitation any and all substances defined as or included in the definition of "hazardous substances", "hazardous wastes", "hazardous materials", and "toxic substances' under any applicable federal or state laws or regulations (collectively, the "Hazardous Materials"). 17.3Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from and against any and all claims, losses, damages, liabilities, fines, penalties, charges, administrative and judicial proceedings and orders, judgments, remedial action requirements, enforcement actions of any kind and all costs and expenses incurred in connection therewith (including but not limited to attorneys' fees, paralegal charges and expenses), arising directly or indirectly, in whole or in part due to Tenant's, its employees'; agents'; contractors'; or subtenants' handling, treatment or disposal of any Hazardous Materials which contaminates any of the demised premises or surrounding lands or ground water. 17.4The obligations of Tenant to indemnify and hold harmless under this Article shall survive any conveyance, transfer or foreclosure of the Landlord's interest herein and further survive the termination or expiration of the Lease. ARTICLE XVIII DESTRUCTION OR DAMAGE BY FIRE OR OTHER CASUALTY 18.1In the event of a fire or other casualty in the Leased Premises, Tenant shall immediately give notice thereof to Landlord. If the Leased Premises shall be partially destroyed by fire or other casualty so as to render the Leased Premises untenable in whole or in part, the rental provided for herein shall abate as to the portion of the Leased Premises rendered untenable until such time as the Leased Premises are made tenantable as determined by Landlord and Landlord agrees to commence and complete such repair work promptly and with reasonable diligence, or in the event of total or substantial damage or destruction of the building where Landlord decides to rebuild, then all rent owed up to the date of such damage or destruction shall be paid by Tenant and this Lease shall terminate upon notice thereof to Tenant. Landlord shall give Tenant written notice of its decisions, estimates or elections under this ARTICLE XVIII within one hundred twenty (120) days after any such damage or destruction. 18.2Should Landlord elect to effect any repairs under ART'ICLE XVIII or ARTICLE XIX, landlord shall only be obligated to restore or rebuild the Leased Premises to a building standard condition, and then only to the extent that insurance proceeds or condemnation awards or agreed condemnation settlement proceeds are available to Landlord therefor. ARTICLE XIX CONDEMNATION 19.1If the Leased Premises, building, or any part thereof other than parking, shall be taken or condemned for any public purpose (or conveyed in lieu or in settlement thereof) to such an extent as to render the remainder of the building or Leased Premises, in the opinion of Landlord, not reasonably suitable for occupancy, this Lease shall, at the option of either party, forthwith cease and terminate, and all proceeds from any taking or condemnation of the building and the Leased Premises shall belong to and be paid to Landlord. If a material portion of off-street parking is taken, Tenant may terminate the Lease if substitute parking is not provided to Tenant by Landlord. If this Lease is not so terminated, Landlord shall repair any damage resulting from such taking, to the extent and in the manner provided in ARTICLE XVIR and rental hereunder shall be abated to the extent the Leased Premises are rendered untenable during the period of repair, and thereafter be adjusted on an equitable basis considering the areas of the Leased Premises taken and remaining. 10 CONECA Properties LLC - Office Lease- continued ARTICLE XX SIGNS 20.1No signs, symbols or identifying marks shall be placed upon the building or in the halls, elevators, staircases, entrances, parking areas or upon the doors of walls without prior written approval of Landlord. Landlord agrees to provide and install, at Tenant's cost, all letters or numerals on doors in the Leased Premises. All such letters and numerals shall be in the building standard graphics, and no others shall be used or permitted on the Leased Premises. ARTICLE XXI DEFAULT BY LANDLORD OR TENANT 21.1Each of the following shall be deemed a default by the Tenant and a breach of this Lease: a)The filing of a petition by or against the Tenant for adjudication as bankrupt under the Bankruptcy Code, as now or hereafter amended or supplemented, or for reorganization within the meaning of Chapter XI of said Bankruptcy Code, or for arrangement within the meaning of Chapter XI of said Bankruptcy Code, or the filing of any petition by or against the Tenant under any further bankruptcy act for the same or similar relief. The dissolution or the commencement of any action or proceeding for the dissolution or liquidation of the Tenant whether instituted by or against the Tenant or for the appointment, of a receiver or trustee of the property of the Tenant. b)The taking of possession of the premises or property of the Tenant upon the premises by any governmental officer or agency pursuant to statutory authority for the dissolution, rehabilitation, reorganization or liquidation of the Tenant. c)The making by the Tenant of any assignment for the benefit of creditors under Federal bankruptcy law. d)A failure to pay the rent herein reserved, or additional rent or any part thereof, as and when due. e)Failure in the performance of any other covenant or condition of this Lease on the part of the Tenant to be performed, for a period of thirty (30) days after receipt of written notice. (i)For the purposes of subdivision e) of this ARTICLE XXI no failure on the part of the Tenant in the performance of work required to be performed or acts to be done or conditions to be modified shall be deemed to exist if steps shall have, in good faith, been commenced promptly by the Tenant to rectify the same and shall be prosecuted to completion with diligence and continuity. If the matter in question shall involve building construction, and if the Tenant shall be subject to unavoidable delay, either by reason of governmental regulations restricting the availability of labor or materials, or by strikes or other labor troubles, or by reason of conditions beyond the control of the Tenant, the Tenant's time to perform under said subdivision e) of this ARTICLE XXI shall be extended for a period commensurate with such delay. 11 CONECA Properties LLC - Office Lease- continued (ii)In the event of any such default of the Tenant the Landlord may serve a written notice upon the Tenant that the Landlord elects to terminate this Lease upon a specified date not less than ten (10) days after the date of the serving of such notice, except in the case of a default under subdivision d) hereof where no notice is required, and if the default remains uncured or the time period is not extended as herein provided, this Lease shall then expire on the date so specified as if that date had been originally fixed as the expiration date of the term herein granted. (iii)In the event this Lease shall be terminated as hereinbefore provided, or by summary proceedings or otherwise, or in the event the demised premises or any part thereof shall be abandoned by the Tenant, the Landlord, or its agents, servants or representatives, may immediately or at any time thereafter, re-enter and resume possession of said premises or such part hereof, and remove all persons and property therefrom, either by summary dispossess proceedings or by a suitable action or proceeding at law, without being liable for any damages therefore Moving out of the premises or leaving the premises vacant shall not be deemed an abandonment of the premises, provided the Tenant continues to pay the rent as and when due. No re-entry by the Landlord shall be deemed an acceptance of surrender of this Lease. In the event this Lease be terminated by summary proceedings, or otherwise as provided herein, or if the premises shall have been abandoned and whether or not the premises be relet, the entire amount of rent which would be paid to the expiration date of this Lease shall become due and payable. In the event the premises are relet by the Landlord, the Landlord shall be entitled to recover from Tenant, and the Tenant shall pay to the Landlord, in addition to any other damages becoming due hereunder, an amount equal to the amount of all rents and additional rent reserved under this Lease, less the net rent if any, collected by the Landlord on reletting the demised premises, which shall be due and payable by the Tenant to the Landlord on the several days on which the rent and additional rent reserved in this Lease would have become due and payable; that is to say, upon each of such days the Tenant shall pay to the Landlord the amount of deficiency then existing. Such net rent collected on relenting by the Landlord shall be computed by deducting from the gross rents collected, all reasonable expenses incurred by the Landlord in connection with the reletting of the premises or any part thereof, including brokers' commission and the cost of repairing, renovating or remodeling said premises; however, the expenses to be deducted in computing the net rent collected on reletting shall not include the cost of performing any covenant contained herein required to be performed by Tenant. Any effort by the Landlord to relet premises or mitigate damages it may have against Tenant shall not preclude the right of the Landlord to obtain by judicial process a Judgment for the entire amount of rent which would be paid to the expiration date of this Lease, if said Lease is terminated by summary proceedings or otherwise as provided herein. 21.2Landlord's liability for a default by Landlord under this Lease shall in all events, be limited to its interest in the Leased Premises if the Leased Premises is unencumbered by a mortgage or, if the Leased Premises is encumbered, limited to an amount equal to the value of a fee simple interest in the Leased Premises. ARTICLE XXII SUBORDINATION This Lease, its terms, conditions and all leasehold interests and rights hereunder are expressly made, given and granted subject and subordinate to the lien of any bona fide first mortgage which the Landlord may secure from any bank, life insurance company, savings and loan association or other recognized lending institution; and Tenant agrees to execute any instrument or instruments required by the mortgagee to subordinate the terms of this Lease to any such first mortgage that may be placed upon the premises by the Landlord. In the event of foreclosure when this Lease is not terminated, the Tenant agrees to attorn rent due hereunder to the mortgagee or its successor in interest or to the successful purchaser at foreclosure sale (new substitute landlord). 12 CONECA Properties LLC - Office Lease- continued ARTICLE XXIII ACCESS BY LANDLORD Tenant shall permit Landlord or its agents or representatives to enter into and upon any part of the Leased Premises at all reasonable hours to inspect same; to clean; to make repairs, alterations or additions thereto, as Landlord may deem necessary or desirable; to show the Leased Premises to prospective purchasers or tenants; or for any other purpose deemed reasonable by Landlord. ARTICLE XXIV LAWFUL USE OF PREMISES Tenant further covenants and agrees that said demised land and all buildings and improvements thereon during the term of this Lease shall be used only and exclusively for lawful purposes; and that said Tenant will not knowingly use or suffer anyone to use said premises or building for any purpose in violation of the laws of the United States, the State of Florida, the County of Broward, or any other governmental unit wherein the premises may be located. ARTICLE XXV QUIET ENJOYMENT Landlord covenants that so long as Tenant pays the rent reserved in this Lease and performs its agreements hereunder, Tenant shall have the right to quietly enjoy and use the Leased Premises for the term hereof, subject only to the provisions of this Lease. ARTICIE XXVI TENANT FORBIDDEN TO ENCUMBER LANDLORD’S INTEREST It is expressly agreed and understood between the parties hereto that nothing in this Lease contained shall ever be construed as empowering the Tenant to encumber or cause to be encumbered the title interest of Landlord in the demised premises in any manner whatsoever. In the event that regardless of this prohibition any person furnishing or claiming to have furnished labor or materials at the request of the Tenant, or of any person claiming by, through or under the Tenant shall file a lien against Landlord's interest therein, Tenant, within thirty (30) days after being notified thereof shall cause said Lien to be satisfied of record or the premises released therefrom by the posting of a bond or other security as prescribed by law, or shall cause same to be discharged as a Lien against Landlord's interest in the demised premises by an order of a court having jurisdiction to discharge such Lien. ARTICLE XXVII APPLICABLE LAW This Lease is entered into in the State of Florida and shall be governed by the applicable law of said State, the forum to resolve any dispute to be the Broward County Circuit Court. 13 CONECA Properties LLC - Office Lease- continued ARTICLE XXVIII SECURITY DEPOSITS 28.1The Security Deposit shall be paid by Tenant to Landlord upon execution of this Lease and shall be held by Landlord without liability for interest and as security for the performance by Tenant of Tenant's covenants and obligations under this Lease in the amount of $4,750.00, it being expressly understood that the Security Deposit shall not be considered: (i) an advance payment for any monetary lease obligations or (ii) for the payment of lease obligations or fees of any kind made in arrears or in the future, or (iii) a measure of Tenant's damages in case of default by Tenant. 28.2Landlord may, from time to time, without prejudice to any other remedy, use the Security Deposit to the extent necessary to make good or to satisfy any obligation of Tenant hereunder and following any such application of the Security Deposit, Tenant shall pay to Landlord the amount so applied in order to restore the Security Deposit to its original amount. 28.3If Tenant is not in default at the termination of this Lease, the balance of the Security Deposit remaining after any such applications shall be returned by Landlord to Tenant as prescribed by law. 28.4If Landlord transfers its interest in the Premises during the term of this Lease, Landlord shall assign the Security Deposit to the transferee and thereafter Landlord shall have not further liability for the return of such Security Deposit. ARTICLE XXIX RECOVERY OF LITIGATION EXPENSE In the event that litigation is instituted between Landlord and Tenant, each shall, as the case may be, indemnify and pay to the prevailing party, all costs and expenses including, but not limited to, reasonable attorneys' fees incurred in enforcing the terms and provisions of this Lease or incurred in any Court action including attorneys' fees which may be incurred on appeal. ARTICLE XXX NOTICES AND ESTOPPELS 30.1All notices required by the law and this Lease to be given by one party to the other shall be: in writing and the same shall be served by Certified or registered Mail; Return Receipt Requested; overnight nationally recognized delivery company; or by delivering the same in person to an officer of such party, in postage prepaid envelopes addressed to the following addresses or such other addresses as may be by one party to the other designated in writing: AS TO LANDLORD: Coneca Properties, L.C. 210 N. University Dr. Suite 212 Coral Springs, Fl 33071-7339 AS TO TENANT: SecuRed Financial Network, Inc. 1180 S.W. 36 Ave. Suite 204 Pompano Beach, Fl 33069 30.2Tenant shall execute such estoppel certificates to confirm the term of Tenant's
